     Case 4:19-cv-02337 Document 46 Filed on 03/18/20 in TXSD Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

  MARVIN WILLIAMS and SHIRLEY
  WILLIAMS,

                 Plaintiffs,
                                                     Case No. 4:19-cv-02337
         v.

  AVON PRODUCTS, INC., et al.,

                 Defendants.



                    PLAINTIFFS’ MOTION FOR LEAVE TO AMEND

       Plaintiffs move this Court, pursuant to Rule 15 of the Federal Rules of Civil Procedure, for

leave to amend the Complaint to substitute SHIRLEY WILLIAMS, Individually and as

Anticipated Personal Representative of the Estate of MARVIN WILLIAMS, SR., Deceased, and

On Behalf of All Heirs, and PAMELA HALL, CHARISSE WHEELER, TERRELL CHAMBERS

and MARVIN WILLIAMS, JR., Individually, and to conform the language to reflect the death and

substitution, to remove dismissed parties and to add an additional causes of action alleging the

wrongful death of MARVIN WILLIAMS, SR., fraud and basis for punitive damages. The

proposed amendment is attached hereto as “Exhibit A” and a clean version of the proposed

amendment is attached hereto as “Exhibit B.”

       A memorandum in support of this motion is filed herewith.

       WHEREFORE, Plaintiffs pray that they be granted leave of court to amend the complaint

to make the changes and additions found in “Exhibit A” to this motion to the original complaint.




                                                1
      Case 4:19-cv-02337 Document 46 Filed on 03/18/20 in TXSD Page 2 of 2




                                              Respectfully submitted,
                                              SIMON GREENSTONE PANATIER, PC
                                              /s/ Dana C. Simon
                                              DANA C. SIMON
                                              State Bar No. 24032191
                                              1201 Elm Street, Suite 3400
                                              Dallas, Texas 75270
                                              214-276-7680 Telephone
                                              214-276-7699 Facsimile
                                              dsimon@sgptrial.com

                                              ATTORNEYS FOR PLAINTIFFS


                                CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing document was electronically
served on all parties of record through the Court’s Electronic Case Filing system.

       I certify under penalty of perjury that the foregoing is true and correct.

       Executed on March 18, 2020.

                                               /s/ Dana C. Simon
                                              Dana C. Simon




                                                 2
